DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 and 08/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101

 	Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 14-15 is/are directed to a method (i.e., a process). Claims 1-13 are directed to an apparatus. Therefore, claim(s) 1-15 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 1. A system for aircraft auto transition from assigned spacing to visual separation, comprising:
	a communication system onboard an ownship aircraft, the communication system configured at least for receiving a position, an altitude, an identification, and a velocity of a target aircraft;
	a cockpit display onboard the ownship aircraft, the cockpit display configured for display of at least one of: 1) a primary flight display (PFD), 2) a navigation display (ND), 3) a user interface, 4) an interval management display (IMD) associated with an assigned spacing application, 5) an assigned spacing data block and an assigned spacing symbology associated with the assigned spacing application, and 6) a visual separation data block and a visual separation symbology associated with a visual separation application, the user interface further configured for a user interaction and a user selection;
	a controller onboard the ownship aircraft, the controller operatively coupled with each of the communication system and the cockpit display;
	a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to:
	receive, via the communication system, the position, the altitude, the identification, and the velocity of at least one of the target aircraft;
	receive an interval clearance assigning the target aircraft as an interval for the ownship aircraft, the interval clearance including a termination point (TP);
	display the assigned spacing data block and the assigned spacing symbology on the cockpit display;
	display an interval status message on the cockpit display, the interval status message including an indication of the assigned spacing application or the visual separation application;
	display, on the cockpit display, an auto option for the user selection of an auto transition from the assigned spacing application to the visual separation application;
	receive the user selection of the auto transition;
	display, on the cockpit display, a range option for the user selection of a reference range for visual separation (RR) between the ownship aircraft and the target aircraft, the RR one of: a distance to the target aircraft at the TP and a user selectable range to the target aircraft;
	receive the user selection of the RR;
	automatically transition from the assigned spacing application to the visual separation application at the TP without the user interaction, the auto transition including a data handover from the assigned spacing application to the visual separation application, the data handover including the position, the altitude, the identification, and the velocity of the target aircraft and the RR;
	discontinue the display of the assigned spacing data block and the assigned spacing symbology on the cockpit display;
	display the visual separation data block and the visual separation symbology on the cockpit display; and
	display the indication of the visual separation application on the cockpit display.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “automatically transition from the assigned spacing application to the visual separation application at the TP without the user interaction, the auto transition including a data handover from the assigned spacing application to the visual separation application, the data handover including the position, the altitude, the identification, and the velocity of the target aircraft and the RR” in the context of this claim encompasses a person (pilot) changing applications and ensuring data is moved to the other application . Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations, each limitation beginning with “receive…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (a controller onboard the ownship aircraft) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and condition data and preferences), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The limitations that begin with “display” and “discontinue the display” are also recited at a high level of generality (i.e. as a general means of displaying on the cockpit display), and amounts to mere extra solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “a communication system onboard an ownship aircraft”, “a cockpit display onboard the ownship aircraft”, “a controller onboard the ownship aircraft, the controller operatively coupled with each of the communication system and the cockpit display”, and “a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The control system is recited at a high level of generality and merely automates the automatically transition step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the transition amounts to nothing more than applying the exception using a generic computer component. As discussed above “a communication system onboard an ownship aircraft”, “a cockpit display onboard the ownship aircraft”, “a controller onboard the ownship aircraft, the controller operatively coupled with each of the communication system and the cockpit display”, and “a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receive…” and “display…” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving…” are well-understood, routine, and conventional activities because the background recites that received data with CAVS and FIM, and the specification does not provide any indication that the “a communication system onboard an ownship aircraft”, “a cockpit display onboard the ownship aircraft”, “a controller onboard the ownship aircraft, the controller operatively coupled with each of the communication system and the cockpit display”, and “a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein” is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “display” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	Claim 14 is the method of performing claim 1 and rejected for the same reasons. 

	Dependent claim 2 recites  determine an arrival of the ownship aircraft at the TP based on one of: a calculation by the controller and an indication from an onboard navigation system, which is understood as a mental process. A pilot based on received flight data could determine the time until arrival at the TP. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 9 recites the addition limitations of the controller further comprises one of: a portion and a partition of one of: a mission computer (MC), a flight control computer (FCC), a flight management system (FMS), a traffic computer (TC), and a flight deck display management computer (DMC), which is understood as a general purpose computer with flight software instructions. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim(s) 3-8, 10-13 and 15 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as the claims further specify the data received or displayed, or further specify the general purpose computer. Therefore, dependent claims 3-8, 10-13 and 15 are not patent eligible under the same rationale as provided for in the rejection of claim 18. 
	Therefore, claim(s) 1-25 is/are ineligible under 35 USC §101.

	Examiner suggests more tightly coupling the limitations of “receive the user selection of the auto transition” and “receive the user selection of the RR” with the display steps. As currently claimed, the displaying is not dependent on the user selections, and merely changing a display of data. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art US 20150120177 A1 teaches  displaying an enhanced longitudinal scale providing user interface and awareness for executing the Next Gen Flight Deck Interval Management (FIM) and the Cockpit Display of Traffic Information (CDTI) application Enhanced Visual Separation on Approach (VSA) to provide a required spacing between aircraft based on distance and time. EP 3428903 A1 teaches a vertical situation display (VSD), thereby presenting additional relevant visual approach information, such as a vertical distance between the ownship and the target aircraft, descent rates of the ownship and the target and an alerting function for the user-selected CAVS range. US 20170103660 A1 teaches displaying air traffic on a traffic display unit, such as a navigation display located in the cockpit or flight deck of an aircraft. However the prior art neither in combination nor alone teaches each and every limitation including “automatically transition from the assigned spacing application to the visual separation application at the TP without the user interaction, the auto transition including a data handover from the assigned spacing application to the visual separation application, the data handover including the position, the altitude, the identification, and the velocity of the target aircraft and the RR; discontinue the display of the assigned spacing data block and the assigned spacing symbology on the cockpit display; display the visual separation data block and the visual separation symbology on the cockpit display; and display the indication of the visual separation application on the cockpit display”. Therefore the subject matter is distinguished form the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668